DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/31/2019, 12/20/2019, 01/14/2020, 02/07/2020, 05/19/2020, 07/21/2020, 07/29/2020, 10/21/2020, 11/04/2020, 12/21/2020, 01/11/2021, 01/26/2021, 03/10/2021, 05/07/2021, 09/02/2021, 09/30/2021, 11/08/2021 and 02/03/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “comprises” and “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7 and 14-15 are objected to because of the following informalities:
The recitation of “to lid” (claim 7, line 1; claim 15, line 14) is believed to be --to the lid--.
The recitation of “the internal paddle” (claim 14, line 4) is believed to be --the helical internal paddle--.
The recitation of “a container or cone” (claim 14, line 4) is believed to be --the container or cone--.
The recitation of “machine” (claim 14, line 5) is believed to be --machine.--.
The recitation of “a single serving” (claim 15, line 4) is believed to be --the single serving--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling unit” in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the nest" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --the nest assembly--.
Claims 6 and 17 recite the limitation "the bottom surface" in line 2 respectively. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a bottom surface--.
Claims 6 and 17 recite the limitation "the bore" in lines 2 respectively. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a bore--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (DE 20 2004-005357 U1, refer to attached translation).
Regarding claim 1, Lin discloses a machine for providing a single serving of a cold beverage or frozen confection, the machine comprising:
a nest assembly (20) defining a recess for receiving a pod (10) containing at least one ingredient for forming a single serving of the cold beverage or frozen confection and at least one helical internal paddle (351), the nest assembly comprising a cooling unit (21) operable to cool the nest assembly; and
a lid assembly comprising a lid (in the instant case, the engine 30 is being considered as the lid; the term “lid” will be considered as cover; top; covering) and a plunger (34) to penetrate a top of the pod and to rotate the at least one helical internal paddle (351) of the pod to dispense the cold beverage or frozen confection (refer to Fig. 3) forced out of the pod by rotation of the internal paddle directly into a container or cone (A) without coming into contact with other portions of the machine. 

Regarding claim 7, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses wherein the plunger (34) is movably mounted to the lid (refer to Fig. 2, wherein plunger 34 is movably mounted to lid 30 by means of engine 31).

Regarding claim 8, Lin meets the claim limitations as disclosed above in the rejection of claim 7. Further, Lin discloses wherein the plunger comprises a circumferential gear (refer to the circumferential gear around 34) and a longitudinal gear (refer to the connected longitudinal gear 33).

Regarding claim 10, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses wherein the plunger comprises a plurality of fingers (refer to the plurality of fingers on gear 33) for engaging counterpart fingers on the pod (engaging fingers of 34 located on the pd as can be seen from Fig. 3).

Regarding claim 11, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses a water supply (refer to insertion tube 42) for introducing (and capable of introducing) water into the pod (refer to the 3rd par. of the Description, page 1, wherein the introduced liquid may be water).

Regarding claim 12, Lin meets the claim limitations as disclosed above in the rejection of claim 11. Further, Lin discloses an air supply (refer to opening 13) for introducing air into the pod (wherein said opening 13 is being considered capable of introducing air).

Regarding claim 14, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses wherein the nest assembly includes a bore (refer to Fig. 3 below) extending from a bottom surface of the nest assembly (refer to Fig. 3 below) and aligned with an outlet of the pod to dispense the cold beverage or frozen confection forced out of the pod by rotation of the internal paddle (351) directly into a container or cone (A) without coming into contact with other portions of the machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (DE 20 2004-005357 U1) in view of Noth (WO 2015-169841, refer to US #2017/0215456 for reference numbers).
 Regarding claim 2, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses walls of the nest assembly that define the recess, but fails to explicitly disclose wherein the walls are made of aluminum.
However, Noth teaches a system for preparing chilled or frozen products, comprising walls of a nest assembly (30) made of aluminum (refer to par. 58, lines 1-7), in order to have an excellent thermal conductivity (refer to par. 58, lines 2-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lin such that the walls are made of aluminum in view of the teachings by Noth, in order to have an excellent thermal conductivity.

Regarding claims 3 and 16, Lin as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 15 respectively. Further, Lin as modified discloses wherein the cooling unit (21) is configured to cool the walls of the nest assembly (refer to Fig. 3).  

Regarding claim 4, Lin as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Lin as modified discloses wherein the cooling unit comprises a cylindrical cooler (refer to Fig. 2, wherein cylindrical cutter 35 is being considered as the cylindrical cooler since allows for the ingredients to cool within the nest assembly by moving them along the cooled walls).

Regarding claim 15, Lin a machine for providing a single serving of a cold beverage or frozen confection, the machine comprising: 
a nest assembly (20) defining a recess for receiving a pod (10) containing at least one ingredient for forming the single serving of the cold beverage or frozen confection and at least one helical internal paddle (351), the nest assembly comprising a cooling unit (21) operable to cool the nest assembly; and 
a lid assembly comprising a lid (in the instant case, the engine 30 is being considered as the lid; the term “lid” will be considered as cover; top; covering) and a plunger (34) to penetrate a top of the pod and to rotate the at least one helical internal paddle (351) of the pod to dispense the cold beverage or frozen confection forced out of the pod by rotation of the internal paddle directly into a container or cone (A) without coming into contact with other portions of the machine (refer to Fig. 3); and 
wherein the plunger (34) is movably mounted to the lid (by means of engine 31).
While Lin discloses the walls of the nest assembly, Lin fails to explicitly disclose wherein walls of the nest assembly that define the recess are made of aluminum.
However, Noth teaches a system for preparing chilled or frozen products, comprising walls of a nest assembly (30) made of aluminum (refer to par. 58, lines 1-7), in order to have an excellent thermal conductivity (refer to par. 58, lines 2-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lin such that the walls are made of aluminum in view of the teachings by Noth, in order to have an excellent thermal conductivity.

Regarding claim 18, Lin as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lin as modified discloses wherein the plunger comprises a circumferential gear (34) and a longitudinal gear (33).

Regarding claim 20, Lin as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lin as modified discloses wherein the plunger comprises a plurality of fingers (refer to the plurality of fingers on gear 33) for engaging counterpart fingers on the pod (engaging fingers of 34 located on the pd as can be seen from Fig. 3).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (DE 20 2004-005357 U1) in view of Lande’ (US 6,012,383).
Regarding claim 5, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses the cooling unit, but fails to explicitly disclose thermoelectric coolers.
However, Lande’ teaches a home yogurt/cheese making machine (refer to Fig. 3), comprising a cooling unit (325) comprising thermoelectric coolers, in order to provide a cooling unit having the capability of both heating and cooling (refer to col. 16, lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lin by providing thermoelectric coolers in view of the teachings by Lande’, in order to provide a cooling unit having the capability of both heating and cooling. 

Regarding claim 13, Lin meets the claim limitations as disclosed above in the rejection of claim 11. Further, Lin discloses the machine, but fails to explicitly disclose wherein the machine is operable to heat the pod.
However, Lande’ teaches a home yogurt/cheese making machine (refer to Fig. 3), wherein the machine is operable to heat the pod (refer to col. 16, lines 3-5, wherein the machine includes a thermoelectric cooler capable of providing heating and cooling).
One having ordinary skill in the art of refrigeration would recognize that by providing the machine being operable to heat the pod, it will provide a defrost function if necessary.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lin such that the machine is operable to heat the pod, in order to provide a defrost function if necessary in view of the teachings by Lande’ along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (DE 20 2004-005357 U1) in view of Huang (US 6,089,747).
Regarding claim 6, Lin meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lin discloses the nest assembly, but fails to explicitly disclose an exit nozzle mounted to the bottom surface of the nest assembly at a bore of the nest assembly.
However, Huang teaches an ice cream making apparatus, comprising an exit nozzle (refer to Fig. 2 below) mounted to a bottom surface of a nest assembly (20) at a bore (refer to Fig. 3) of the nest assembly.
One having ordinary skill in the art of refrigeration would recognize that by providing an exit nozzle mounted to the bottom surface of the nest assembly at a bore of the nest assembly, it will provide control of the cold beverage or frozen confection exiting the nest assembly.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lin by providing an exit nozzle mounted to the bottom surface of the nest assembly at a bore of the nest assembly in view of the teachings by Huang, in order to provide control of the cold beverage or frozen confection exiting the nest assembly. 


    PNG
    media_image1.png
    309
    479
    media_image1.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (DE 20 2004-005357 U1), Noth (WO 2015-169841), and further in view of Huang (US 6,089,747).
Regarding claim 17, Lin as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lin as modified discloses the nest assembly, but fails to explicitly disclose an exit nozzle mounted to a bottom surface of the nest assembly at a bore of the nest assembly.
However, Huang teaches an ice cream making apparatus, comprising an exit nozzle (refer to annotated Fig. 2 above as disclosed in the rejection of claim 6) mounted to a bottom surface of a nest assembly (20) at a bore (refer to Fig. 3) of the nest assembly. 
One having ordinary skill in the art of refrigeration would recognize that by providing an exit nozzle mounted to the bottom surface of the nest assembly at a bore of the nest assembly, it will provide control of the cold beverage or frozen confection exiting the nest assembly.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lin by providing an exit nozzle mounted to the bottom surface of the nest assembly at a bore of the nest assembly in view of the teachings by Huang, in order to provide control of the cold beverage or frozen confection exiting the nest assembly.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763